DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            RYAN MAXWELL,
                               Appellant,

                                    v.

   MARK W. EDWARDS, D.M.E., a minor, ELIZABETH E. EASON,
 JOHN A. EDWARDS, JAMES W. ODOM, and MORGAN W. SOUMAH,
                        Appellees.

                              No. 4D21-951

                            [August 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Maxine    Cheesman,       Judge;   L.T.    Case    No.
502016CP002702.

   Drew J. Daddono of Anchor Trust Management, Tampa, for appellant.

   Adrian Thomas and Michele M. Thomas of Adrian Philip Thomas, P.A.,
Fort Lauderdale, for appellees Mark W. Edwards and D.M.E., a minor.

  Kevin P. Robinson and Andrew H. Thompson of Zimmerman, Kiser &
Sutcliffe, P.A., Orlando, for appellees Elizabeth E. Eason, John A.
Edwards, James W. Odom, and Morgan W. Soumah.

FORST, J.

    Appellant Ryan Maxwell appeals the trial court’s order granting the
joint motion to approve settlement agreement. On appeal, Appellant
argues the trial court erred in approving the settlement agreement because
Appellant was never a party to the agreement. We agree and reverse and
remand for the trial court to hold further proceedings consistent with this
decision.

                               Background

   Willard M. Ware created a trust that was later modified so that, upon
his and his wife’s death, the trust would be divided into three separate
equal-share trusts for each of his daughters: Martha, Nancy, and Rhoda.
The underlying litigation only concerns Martha’s equal-share trust
(“Martha’s Trust”).

   Martha had five children: Mark Edwards, Elizabeth Eason, John
Edwards, James Odom, and Morgan Soumah (collectively “Martha’s
children”). Martha’s children also had children (collectively “Martha’s
grandchildren”), one of whom is Appellant.

   Elizabeth, John, James, and Morgan filed a complaint against Mark,
Martha’s grandchildren (including Appellant), and the trustee, seeking
clarification as to who had the authority to renegotiate the fees charged by
the trustee. Subsequently, Mark filed a counterclaim and crossclaim
against all other parties, seeking a modification of Martha’s Trust to
provide him with a 20% share of the trust independent of the remainder
of the beneficiaries. While Mark’s counterclaim and crossclaim were
pending, the complaint filed by Mark’s siblings was voluntarily dismissed.

   Mark’s counterclaim and crossclaim were amended four times, during
which time Appellant never filed a responsive pleading. Throughout the
proceedings, all the trust beneficiaries, except for Appellant, engaged in
extensive litigation including both participation in a mediation and an
interlocutory appeal. However, despite Appellant’s inactivity, neither the
parties nor the trial court moved for a default against Appellant.

    Eventually, all the trust beneficiaries, except for Appellant, entered into
a settlement agreement with respect to Mark’s counterclaim and
crossclaim and filed a joint motion requesting the trial court to approve
the settlement agreement. The settlement agreement stated that all the
trust beneficiaries agreed to the terms and were referred to as “parties”;
however, the agreement did not contain Appellant’s signature. Upon the
filing of the joint motion, Appellant participated in the proceedings for the
first time and filed an objection, arguing that he never entered into this
agreement and that the other trust beneficiaries negotiated the settlement
without his input. After a hearing was held, the trial court entered an
order granting the joint motion to approve the settlement agreement over
Appellant’s objection and directing Appellant to “comply with all terms of
the Settlement Agreement.” That order is the subject of the instant appeal.

                                  Analysis

   Appellant argues the trial court erred in approving the settlement
agreement over his objection because he was never a party to the
agreement and therefore could not be bound by its provisions. We agree.


                                      2
   “A trial court’s ruling either approving or rejecting a settlement is
reviewed under the abuse of discretion standard.” Hameroff v. Pub. Med.
Assistance Tr. Fund, 911 So. 2d 827, 830 (Fla. 1st DCA 2005). “[T]he only
choices available to a trial court are acceptance or rejection of the
settlement as a whole.” Id. (citing Fung v. Fla. Joint Underwriters Ass’n,
840 So. 2d 1101, 1101 (Fla. 3d DCA 2003)).

    “Ordinarily, one who is not a party to a settlement agreement cannot
be bound by its terms.” Ahern v. Odyssey Re (London) Ltd., 788 So. 2d
369, 371–72 (Fla. 4th DCA 2001); see also Sec. Prof’ls, Inc. v. Segall, 685
So. 2d 1381, 1383 (Fla. 4th DCA 1997) (“As a general rule, parties that are
not included in a stipulation for settlement cannot be bound by its
provisions.”); Video Super Stores of Am., Inc. v. Mastriana, 575 So. 2d 326,
326 (Fla. 4th DCA 1991) (“The final judgment was entered pursuant to a
joint stipulation of settlement entered into between [the other parties].
Appellant was not a party to that agreement and cannot be bound by the
provisions thereof.”). 1

    Here, the record shows Appellant never signed the settlement
agreement and that he filed an objection to it, stating he never agreed to
its terms. As no default had been entered against Appellant, he was still
a party to the underlying action. Accordingly, the trial court abused its
discretion in approving this settlement agreement due to the inclusion of
Appellant as a party, and further erred in requiring Appellant to comply
with the agreement’s terms.

                                 Conclusion

   Because Appellant never entered into the settlement agreement with
the other trust beneficiaries, he never became a party to the agreement,
and as a result, he cannot be bound by the provisions thereof. Therefore,

1 See also Whetstone Candy Co. v. Kraft Foods, Inc., 351 F.3d 1067, 1073 (11th
Cir. 2003) (“Generally, a contract does not bind one who is not a party to the
contract, or who has not in some manner agreed to accept its terms.”); Pratt v.
Gov’t Employees Ins. Co., 8:18-CV-1607-T-36AEP, 2020 WL 3618448, at *10
(M.D. Fla. July 2, 2020) (finding it “undisputed that Defendant was not a party
to the Stipulated Final Judgment and did not sign the Stipulation for Final
Judgment,” and therefore “no reasonable jury could find that Defendant accepted
the terms of the Stipulated Final Judgment or the Stipulation for Final
Judgment.”), vacated and remanded sub nom. AMBAR PRATT, as Assignee of
Marise S. Eason f.k.a. Ambar Torres, Plaintiff-Appellant, v. GOVERNMENT
EMPLOYEES INSURANCE COMPANY, Defendant-Appellee, HARTFORD FIRE
INSURANCE COMPANY, Defendant., 20-12718, 2022 WL 2125532 (11th Cir. June
14, 2022).

                                      3
we reverse and remand for the trial court to vacate its order granting the
joint motion to approve the settlement agreement and to conduct further
proceedings consistent with this decision.

   Reversed and remanded.

WARNER and ARTAU, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4